           Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 1 of 17




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

PATRICK HAGGERTY,                          :       No. 3:19-cv-00507-JAM
          Plaintiff,                       :
                                           :
          v.                               :
                                           :
KAYCAN, LTD.,                              :
          Defendant.                       :       DECEMBER 1, 2020

                  DEFENDANT’S MEMORANUM OF LAW IN SUPPORT OF
                        MOTION FOR SUMMARY JUDGMENT

          Pursuant to Federal Rule of Civil Procedure 56 and Local Rule 56, Defendant Kaycan,

Ltd. (“Kaycan”), respectfully moves for summary judgment on the sole count of Plaintiff’s

complaint — a state law disability discrimination claim. Kaycan submits this memorandum of

law in support of its Motion for Summary Judgment (“Motion”), together with its Local Rule

56(a)(1) Statement of Undisputed Material Facts, and supporting affidavits and exhibits. For the

reasons set forth below, Kaycan requests that the Court grant its Motion and dismiss this case

with prejudice.

  I.      PRELIMINARY STATEMENT

          Plaintiff, Patrick Haggerty, resigned from his employment with Kaycan on September 12,

2017 amid interpersonal conflicts with his co-workers and communication problems with

management. Kaycan accepted his resignation that same day, and Plaintiff did not contest that

decision or claim that his resignation was involuntary. Five months later, however, Plaintiff sued

Kaycan claiming that Kaycan discriminated against him by denying him a promotion and

terminating his employment because he suffered from two mini-strokes the previous year.

Plaintiff’s case suffers from several fatal flaws. First, the two mini-strokes that Plaintiff

experienced do not constitute a legally recognized disability. Second, Plaintiff did not suffer an




8052453
         Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 2 of 17




adverse employment action because he voluntarily resigned. Finally, Plaintiff cannot show that

his reason for leaving Kaycan occurred under circumstances giving rise to an inference of

discrimination. Indeed, the evidence shows that Kaycan’s senior management knew little about

Plaintiff’s mini-strokes, did not regard him as disabled, and continued to consider him for a

promotion until the day he resigned. This is simply a case in which Plaintiff quit his job out of

frustration with his compensation and the company’s management.

 II.   FACTUAL & PROCEDURAL BACKGROUND

       Kaycan has set forth the undisputed factual background of this case in detail in the Rule

56(a)(1) Statement of Undisputed Material Facts (“SOF”), and therefore it will not repeat each

and every fact here. In order to put the below arguments in the appropriate context, however,

Kaycan sets forth the following factual background for the Court.

       Plaintiff worked for Kaycan from March of 2009 until the day he resigned in September

of 2017. (SOF ¶¶ 2-6.) During that time, Kaycan promoted Plaintiff to a new position and

increased his salary several times. (Id. ¶¶ 5, 6.) Plaintiff suffered two mini-strokes in December

2016 and May 2017, for which he missed approximately two weeks of work each time — a total

of four weeks. (Id. ¶¶ 9, 12.) Kaycan permitted Plaintiff to take time off from work to recover

and did not demote him, cut his pay, or restrict his job responsibilities in any way. (Id. ¶¶ 10, 13,

14.)

       Around this time, Plaintiff became increasingly frustrated by his lack of upward mobility

and what he perceived as communication issues with Kaycan’s management. (Id. ¶¶ 43-47, 51-

53.) Specifically, Plaintiff had applied for the newly created position of Branch Operations

Manager with Kaycan and expected Kaycan to promote him to that position. (Id. ¶¶ 23, 52.) In

addition, there were significant staffing and customer service issues at the Bristol branch. For



                                                 2
         Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 3 of 17




example, employees were missing shifts regularly which caused delays with deliveries and an

inability to respond to customers’ needs. (Id. ¶¶ 42-47.) Plaintiff was not able to handle these

issues without intervention from management. (Id. ¶¶ 46, 48-49.) Kaycan’s management

attempted to resolve these issues through a number of meetings and conference calls. (Id. ¶¶ 48,

75.) Rather than demonstrate his leadership ability, however, Plaintiff became defensive and felt

victimized by management. (Id. ¶¶ 48, 51-53.) He communicated these feelings through a series

of emails to management, culminating in his resignation letter of September 12, 2017. (Id. ¶¶

43-48, 51-53, 63.) Elena Spensley, Kaycan’s Human Resources Manager, responded to

Plaintiff’s email shortly thereafter accepting his resignation. (Id. ¶ 69.)

       Plaintiff attempted to rescind his resignation just an hour after Kaycan accepted it. (Id. at

¶¶ 73-74.) Plaintiff spoke with Ms. Spensley by phone and the two discussed a previously

planned meeting at the Bristol branch later that month to address the personnel and customer

service problems. (Id. ¶ 75.) Ms. Spensley initially told Plaintiff that he could return to work the

next day. (Id. ¶ 77.) After further consideration, however, Kaycan decided not to accept

Plaintiff’s offer to rescind his resignation due to his stated dissatisfaction with working for

Kaycan. (Id.) Kaycan agreed not to contest unemployment benefits because his resignation was

voluntary. (Id.)

       In February of 2018, Plaintiff filed a complaint against Kaycan with the Connecticut

Commission on Human Rights and Opportunities (“Commission”) for disability discrimination.

The Commission issued a release of jurisdiction on December 5, 2018. On March 5, 2019,

Plaintiff filed a one-count complaint for violation of the Connecticut Fair Employment Practices

Act (“CFEPA”), Conn. Gen. Stat. § 46a-51 et seq., in the Connecticut Superior Court, Judicial

District of New Britain, docket no. HHD-CV19-6051145-S. (See generally, Compl., ECF No. 1-



                                                  3
           Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 4 of 17




1.) 1 Kaycan filed a Notice of Removal to this Court on April 4, 2019. (ECF No. 1.) Plaintiff’s

claim for disability discrimination under CFEPA remains the sole claim in this case and Kaycan

moves for summary judgment on that claim.

       Plaintiff claims that he was subjected to a hostile work environment and retaliation by

both his peers and superiors at Kaycan as a result of his two mini-strokes. The only facts that he

can cite in support of his claim, however, are that (1) his 2016 performance review was several

months late, (2) he did not receive a promotion to Branch Operations Manager before he

resigned, and (3) he received criticism for his unkempt appearance and messy workstation during

an on-site visit from management. (SOF ¶¶ 51-53; Ex. 2, Haggerty Tr. at 29:2-15, 34:10-35:8.)

Yet Plaintiff has failed to connect any of these events to his medical condition. In fact,

Plaintiff’s mini-strokes never came up in his conversations with management about his

performance or potential promotion. (SOF ¶¶ 54-60.) Plaintiff never even mentioned his

medical condition when discussing the alleged hostile environment and retaliatory treatment in

the several, lengthy emails he wrote to management regarding his concerns. (See Ex. 7,

P000163-164; Ex. 8, P000154-155; Ex. 10, P000010.)

       Plaintiff claims that Kaycan’s attitude towards him changed after his return from his

second mini-stroke. Yet, Plaintiff cannot identify any statements or actions linking the mini-

strokes to what he perceived as unfair scrutiny, and several undisputed facts undermine his

theory on timing. The evidence in this case is woefully insufficient to raise a genuine issue of

material fact that Plaintiff suffered discrimination based on a disability.




       1
           The case was reassigned to the Hon. Jeffrey A Meyer on October 9, 2019. (ECF No.
20.)

                                                  4
         Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 5 of 17




III.   LEGAL STANDARD

       “The standards governing summary judgment are well-settled.” Ford v. Reynolds, 316

F.3d 351, 354 (2d Cir. 2002). Summary judgment is appropriate if, after discovery, the

nonmoving party “has failed to make a sufficient showing on an essential element of [its] case

with respect to which [it] has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). “The party seeking summary judgment has the burden to demonstrate that no genuine

issue of material fact exists.” Ford, 316 F.3d at 354. “[T]he burden on the moving party may be

discharged by ‘showing’ - that is pointing out to the district court - that there is an absence of

evidence to support the nonmoving party's case.” PepsiCo. Inc. v. Coca-Cola Co., 315 F.3d 101,

105 (2d Cir. 2002). Rule 56 “provides that the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.” Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986).

       “If the party moving for summary judgment demonstrates the absence of any genuine

issue as to all material facts, the nonmoving party must, to defeat summary judgment, come

forward with evidence that would be sufficient to support a jury verdict in its favor.” Burt Rigid

Box, Inc. v. Travelers Prop. Cas. Corp., 302 F.3d 83, 91 (2d Cir. 2002). “Unsupported

allegations do not create a material issue of fact.” Weinstock v. Columbia Univ., 224 F.3d 33, 41

(2d Cir. 2000). When a motion for summary judgment is supported by documentary evidence

and sworn affidavits, the nonmoving party must do more than “vaguely assert[] the existence of

some unspecified disputed material facts” or present “mere speculation or conjecture.” Western

World Ins. Co. v. Stack Oil, Inc., 922 F.2d 118, 121 (2d Cir. 1990).




                                                  5
          Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 6 of 17




         In regard to employment discrimination cases, the Second Circuit has stated that “[i]t is

now beyond cavil that summary judgment may be appropriate even in the fact-intensive context

of discrimination cases . . . ‘the salutary purposes of summary judgment — avoiding protracted,

expensive, and harassing trials — apply no less to discrimination cases than to . . . other areas of

litigation.’” Abdu-Brisson v. Delta Air Lines, Inc., 239 F.3d 456, 466 (2d Cir. 2001); see also

Men of Color Helping All Soc., Inc. v. City of Buffalo, 529 Fed. Appx. 20, 27 (2d Cir. 2013)

(“Defendants–Appellees are thus entitled to judgment as a matter of law on the discrimination

claims.”); McDonald v. U.S. Postal Serv. Agency, No. 12-4114-cv, 2013 WL 5681331, *1 (2d

Cir. 2013) (affirming summary judgment for employer on Title VII and ADEA claims).

IV.      ARGUMENT

         In order to make out a prima facie case for disability discrimination under Connecticut

law, Plaintiff must prove that “(1) he suffers from a disability or handicap, as defined by the

[applicable statute]; (2) he was nevertheless able to perform the essential functions of his job,

either with or without reasonable accommodation; and that (3) [the defendant] took an adverse

employment action against him because of, in whole or in part, his protected disability.” Seely v.

Winchester Elecs. Corp., No. CV116008102, 2013 WL 4504830, at *3 (Conn. Super. Ct. Aug. 2,

2013).

         The only disability Plaintiff claims in this lawsuit consists of two minor transient

ischemic attacks (mini-strokes) that occurred in December of 2016 and May of 2017. (See

Compl., ECF No. 1-1.) These medical events -- which are defined as “transient” or temporary --

do not amount to a legally recognized disability under Connecticut law. Furthermore, Plaintiff

cannot prove that he suffered an adverse employment action as a result of these medical events

because he voluntarily resigned from Kaycan and his resignation had nothing to do with the



                                                   6
         Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 7 of 17




mini-strokes. Plaintiff cannot make out a prima facie case of disability discrimination, and,

therefore, his claim should be dismissed.

       A.      Plaintiff Does Not Suffer From a Legally Recognized Disability

       CFEPA defines the term “[p]hysically disabled” as “refer[ring] to any individual who has

any chronic physical handicap, infirmity or impairment.” Conn. Gen. Stat. § 46a–51(15).

Plaintiff’s own testimony forecloses any argument that his two mini-strokes constitute a

disability under CFEPA.

       First, Plaintiff testified that the mini-strokes were not permanent and resolved within a

brief period of time after hospitalization. (Ex. 2, Haggerty Tr. at 25:9-14, 36:23-37:4, 51:3-11,

135:13-16.) Plaintiff did not have any restrictions or limitations after hospitalization, and did not

ever receive a disability rating. (Id. at 25:20-26:1; 135:4-16). Courts in this district have

dismissed disability discrimination claims on stronger evidence. See, e.g., Buotote v. Illinois

Tool Works, Inc., 815 F. Supp. 2d 549, 558 (D. Conn. 2011) (“Because Plaintiff provides no

evidence of his disability beyond his own testimony and a disability rating that lacks context or

other helpful guidance, from which the extent or duration of his impairment or limitation may be

discerned, and more is required in the Second Circuit, Plaintiff has failed to demonstrate ADA or

CFEPA disability, and summary judgment will enter on his CFEPA claim.”). In Buotote, the

Court noted that “although the CFEPA has no ‘substantial limitation’ requirement, the need for

corroborating evidence of disability under the ADA is also required under the CFEPA.” Id. at

557 n.10.

       Second, Plaintiff has not and cannot identify any specific limitations in his work or

personal life caused by the mini-strokes. To the contrary, Plaintiff testified that the mini-strokes

did not limit any major life activity. (Ex. 2, Haggerty Tr. at 36:23-37:10.) Courts in this district



                                                  7
           Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 8 of 17




have found similar testimony sufficient to defeat a CFEPA claim as a matter of law. See, e.g.,

Buotote, 815 F. Supp. 2d at 557 (D. Conn. 2011) (“Although Plaintiff indisputably suffered

injury to his back, he offers no medical support in the record to substantiate the specific

limitations that he claims he suffers, nor for his assertion that his impairment is chronic as

required under the CFEPA.”). Plaintiff testified that he did not require ongoing treatment for the

mini-strokes, he did not have any limitations in his job upon returning to work, and that he did

not expect the mini-strokes to recur. (Ex. 2, Haggerty Tr. at 26:15-28:21, 36:23-37:4, 135:7-16.)

His testimony clearly establishes that he does not suffer from a “disability” within the meaning

of CFEPA. As a result, summary judgment should enter for Kaycan on the sole claim in this

lawsuit.

       B.      Plaintiff Did Not Suffer an Adverse Employment Action

               1.      Plaintiff did not suffer an adverse employment action because he
                       voluntarily resigned.

       Even if this Court concluded that Plaintiff has a disability under the law, Plaintiff’s

voluntary resignation from Kaycan defeats his CFEPA claim as a matter of law. See, e.g., Shaw

v. Yale New Haven Hosp., No. 3:18-cv-00067 (VLB), 2020 WL 1923599, at *8 (D. Conn. Apr.

21, 2020); Davis v. Koffee Kup Bakery, Inc., No. 2:15-cv-152, 2016 WL 4411399, at *6 (D. Vt.

Aug. 18, 2016) (“Where an employee voluntarily quits, there is no adverse employment

action.”). In Shaw, the Court granted the defendant’s motion for summary judgment on ADAAA

and CFEPA claims, finding that “Plaintiff did not suffer an adverse employment action” because

the plaintiff submitted a letter of resignation to her supervisor. Id. “Defendant’s acceptance of

Plaintiff’s resignation was not an adverse employment action as a matter of law, as numerous

courts in this Circuit have held.” Id.




                                                  8
         Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 9 of 17




       Plaintiff testified that he submitted a resignation letter to Kaycan on September 12, 2017.

(Ex. 2, Haggerty Tr. at 112:11-15; Ex. 10, P000010.) Plaintiff intended his resignation to be

final. (Ex. 2, Haggerty Tr. at 120:6-8.) After discussions among management, Kaycan accepted

Plaintiff’s resignation that same day. (Ex. 1, Spensley Aff. ¶¶ 29, 30; Ex. 13, Kaycan0009.)

       Nor does Defendant’s refusal to rescind Plaintiff’s voluntary employment resignation

constitute an adverse employment action. “Federal courts across the country have held that the

refusal to allow rescission of a voluntary resignation does not constitute an adverse action . . . .

The reason for this is simple: employers are not usually obligated to allow their employees to

rescind their resignations.” Cadet v. Deutsche Bank Sec. Inc., No. 11 Civ. 7964, 2013 WL

3090690, at *11 (S.D.N.Y. June 18, 2013) (citing cases) (internal quotation marks omitted).

“Here, Plaintiff does not argue that Defendant had a duty, contractual or otherwise, to accept

Plaintiff’s attempted rescission of her resignation. In sum, neither Plaintiff’s voluntary

resignation from Defendant’s employment nor Defendant’s refusal to reinstate Plaintiff

constitute adverse employment actions.” Shaw, 2020 WL 1923599, at *8. Kaycan accepted

Plaintiff’s resignation upon submission, and had no obligation to reinstate him when he changed

his mind.

               2.      Plaintiff cannot show that his working conditions amount to constructive
                       discharge.

       “[A] [c]onstructive discharge occurs when an employer renders an employee’s working

conditions so difficult and intolerable that a reasonable person would feel forced to resign. . . . A

claim of constructive discharge must be supported by more than the employee’s subjective

opinion that the job conditions have become so intolerable that he or she was forced to resign.”

Appleton v. Bd. of Educ., 53 Conn. App. 252, 260 (1999), rev’d in part on other grounds, 254

Conn. 205 (2000) (internal quotation marks omitted). Courts have found that “the standard for


                                                  9
        Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 10 of 17




constructive discharge is indeed a demanding one.” Leson v. ARI of Conn., Inc., 51 F. Supp. 2d

135, 144 (D. Conn. 1999) (internal quotation marks omitted). Recently, the Connecticut

Supreme Court has clarified that a Plaintiff must prove three elements to satisfy the constructive

discharge standard: “[1] the employer intentionally created the complained of work atmosphere;

[2] the work atmosphere was so difficult or unpleasant that a reasonable person in the

employee’s shoes would have felt compelled to resign; and, [3] the plaintiff in fact resigned.”

Karagozian v. USV Optical Inc., 335 Conn. 426, 430 (2020); see also Wilburn v. Fleet Fin.

Group, Inc., 170 F. Supp. 2d 219, 238 (D. Conn. 2001) (“a working environment can be far from

perfect and yet will not be held to be intolerable.”). The Court added: “[t]he standard contains a

subjective inquiry (did the employer intend to create the working condition) and an objective

inquiry (the impact the working conditions would have on a reasonable person). To evaluate the

working conditions, we evaluate whether a reasonable person in the employee’s shoes would

have felt compelled to resign.” Karagozian, 335 Conn. at 443.

       As a threshold matter, Plaintiff cannot credibly argue that his resignation amounts to

constructive discharge because he admitted that he resigned voluntarily, and the alleged

retaliation and hostile work environment consists of nothing more than being ignored. Plaintiff

repeatedly asserted in his resignation letter and throughout his deposition that he was subject to a

“hostile work environment.” (SOF ¶¶ 53, 67, 68; Ex. 10, P000010.) However, when pressed

about how the work environment was hostile, Plaintiff could offer nothing more than labels and

bare conclusions, stating that the environment was hostile because of “the harassment, the

retaliation . . . . just the overall uncomfortable environment that [Kaycan] had created for me.”

(Ex. 2, Haggerty Tr. at 113:9-12.) When asked to describe the harassment or retaliation with

specificity, Plaintiff responded: “Well, at the end of the day it was about being ignored. Asking



                                                10
        Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 11 of 17




for assistance from the person who is supposed to be assisting you and being just left to deal with

it.” (Id. at 115:11-14.)

       Here, Plaintiff’s allegations amount to nothing more than a sentiment that Kaycan should

have valued him more than it did. Indeed, Plaintiff was a valued employee who received several

promotions and raises in his tenure with the company. (See Ex. 5, P000024-28; Ex. 3, P000001;

Ex. 1, Spensley Aff. ¶¶ 10-12.) He simply was not suited for the role of Branch Operations

Manager, which required the ability to handle personnel issues independently and grow the

business. (See Ex. 1, Spensley Aff, ¶¶ 20, 21; Ex. 4, Copen Tr. at 10:5-11, 32:1-8; Ex. 6,

Kaycan0019.)

       Second, an employer’s failure to acquiesce to an employee’s request for more authority

or additional support does not amount to objectively “intolerable” working conditions. In Miller

v. Praxair, 408 Fed. Appx. 408, 410 (2d Cir. 2010), the Second Circuit affirmed the granting of

summary judgment to an employer in a case where the employee claimed she was forced to

resign. “And as our case law makes clear, the standard is a demanding one, because a

constructive discharge cannot be proven merely by evidence that an employee . . . preferred not

to continue working for that employer or that the employee's working conditions were difficult

or unpleasant.” Id. (internal quotation marks and citation omitted). In Miller, the court

concluded that “[t]he conditions alleged by plaintiff largely amount to the sort of routine

disagreements with supervisors or mild criticisms that are simply insufficient to establish the sort

of ‘intolerable’ working conditions necessary to a constructive discharge claim.” Id.

       Here, Plaintiff’s allegations are nothing more than routine disagreements with

management and trivial slights that do not amount to working conditions so intolerable that a

reasonable person would be compelled to resign. Indeed, Plaintiff himself attempted to revoke



                                                11
        Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 12 of 17




the resignation — thereby evidencing that the conditions were not, indeed, so horrible. (See Ex.

2, Haggerty Tr. at 118:19-24; Ex. 12, P000147-149.) He simply made a choice to resign that he

immediately regretted. It does not fall to this Court to correct any such second thoughts.

               3.     Kaycan’s failure to promote plaintiff before his resignation does not
                      constitute an adverse employment action.

       Faced with the reality that his voluntary resignation cannot constitute an adverse action,

Plaintiff may argue that Kaycan’s failure to promote him to the Branch Operations Manager

position is actionable. His argument suffers from two fatal flaws. First, Kaycan did not fill the

position until after Plaintiff resigned. (See Ex. 1, Spensley Aff. ¶¶ 22-24.) According to Susan

Copen, Kaycan’s Director of Administration, Plaintiff remained under consideration for the

position up until the day the he resigned. (Ex. 4, Copen Tr. at 9:17-10:4, 31:16-32:18.)

       Moreover, there is no evidence that Kaycan decided not to promote Plaintiff before he

resigned due to his mini-strokes. In fact, when asked whether he believed that he did not get the

promotion because of the mini-strokes, Plaintiff responded: “I’m really not sure, to be honest

with you.” (Ex. 2, Haggerty Tr. at 49:5-7.) To the contrary, Kaycan had legitimate, non-

discriminatory reasons not to promote Plaintiff before he resigned, including his lack of

leadership experience and inability to manage interpersonal conflicts at the Bristol branch. (See

Ex. 1, Spensley Aff. ¶¶ 20, 21; Ex. 4, Copen Tr. at 32:1-33:3.) Kaycan discussed some of those

reasons internally, before Plaintiff had the second mini-stroke. (See Ex. 6, Kaycan0019.)

       C.      Plaintiff Cannot Identify Any Circumstances That Give Rise to an Inference
               of Discrimination.

       Even if Plaintiff could produce evidence sufficient to show that (a) he had a legally

recognized disability, and (b) he suffered an adverse employment action -- which he cannot --

Plaintiff’s claim still fails because there is no evidence that any act by Kaycan was motivated by



                                                12
            Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 13 of 17




discrimination. See Rivera v. Thurston Foods, Inc., 933 F. Supp. 2d 330, 338–39 (D. Conn.

2013) (Arterton, J.) (granting summary judgment for employer because “Plaintiff has failed to

offer any evidence that his termination occurred under circumstances giving rise to an inference

of invidious discrimination”). As a threshold matter, Plaintiff admitted that no one at Kaycan

ever mentioned the mini-strokes or his time out of work as a basis for its decision not to promote

Plaintiff.

        Q. In any of these conversations that we were just discussing that form the basis
        of your statement about harassment or hostility or retaliatory behavior, did anyone
        at Kaycan mention the mini strokes?

        A. No. Not to me personally, no.

        Q. To your knowledge, did they mention it to anyone else?

        A. Not that I'm aware of, no.

        ***

        Q. What do you believe was the basis for Kaycan's of your employment?

        A. I think the basis of their termination was that I had these medical incidents,
        they saw me as somebody who wasn't going to fit their -- I don't know, fit into
        their plans anymore, and so they decided to, you know, make it miserable until
        they could get me out and so they did.

        Q. What role did the medical incidents play?

        A. What do you mean?

        Q. How were those a basis for Kaycan to terminate your employment?

        A. I don't know.

(Ex. 2, Haggerty Tr. at 109:5-13, 134:5-17.) 2




        2
         It is also worth noting that Plaintiff missed significantly more time from work for a back
surgery in 2015 than he missed for the mini-strokes, and admitted that he did not suffer any
negative consequences upon his return from the back surgery. (Ex. 2, Haggerty Tr. at 41:4-14.)

                                                 13
        Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 14 of 17




        The evidence collected in this case shows that there were legitimate, non-discriminatory

reasons for not promoting Plaintiff to Branch Operations Manager before his resignation. These

reasons include the following:

    •   Kaycan was not in position to hire a Branch Operations Manager for the Bristol branch

        before Plaintiff resigned. (Ex. 4, Copen Tr. at 9:17-10:4, 19:22-20:2, 31:16-32:18; Ex.

        1, Spensley Aff. ¶¶ 22-24.)

    •   Plaintiff lacked leadership and conflict resolution skills necessary for the position. (Ex.

        1, Spensley Aff. ¶¶ 20, 21.)

    •   Plaintiff lacked the organizational skills necessary for the position, and even admitted

        that the warehouse was “a disaster” under his leadership. (Ex. 2, Haggerty Tr. at 65:5-

        12)

    •   Kaycan had reservations about Plaintiff’s dedication to the company given his negative

        attitude toward his co-workers and threats to quit. (Ex. 13, Kaycan0009; Ex. 4, Copen

        Tr. at 32:1-24; Ex. 1, Spensley Aff. ¶¶ 21, 30.)

        In Buck v. AT & T Servs., Inc., a case with similar facts, the court concluded that the

Plaintiff was not selected for positions because he lacked one of the required skills or because a

more qualified candidate applied, not because of his disability. No. 3:08–CV–1619 (JCH), 2010

WL 2640045, at *8–9 (D. Conn. Jun. 28, 2010). Here, the undisputed evidence demonstrates

that Kaycan did not believe that Plaintiff was ready for a managerial position before he resigned.

Plaintiff did not display good leadership skills and did not have the acumen to grow the business.

(See Ex. 1, Spensley Aff. ¶¶ 20, 21)

        The only evidence Plaintiff can cite to show that Kaycan’s failure to promote him was

motivated by discrimination is the timing of events. (See Ex. 2, Haggerty Tr. at 37:24-38:18;



                                                 14
        Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 15 of 17




134:5-135:12.) Timing alone, however, cannot save Plaintiff’s discrimination claim. Chawki v.

NYC Bd. of Educ., 341 F. App'x 660, 662 (2d Cir. 2009) (granting summary judgment for

employer where the plaintiff could only point to timing of her termination as evidence of

retaliation). Plaintiff testified that before his second mini-stroke, things were going well and he

was in line for the promotion, but after he returned to work, management turned on him and

decided not to promote him. (See Ex. 2, Haggerty Tr. at 50:11-21.) The other problem with this

argument is that the undisputed evidence belies the timeline. Both his resignation letter and

emails indicate that Plaintiff felt ignored and complained about a lack of support in March of

2017, months before his second mini-stroke. (Ex. 2, Haggerty Tr. at 92:17-23, 93:24-95:1; Ex.

7, P000163-164). Plaintiff cannot point to any other evidence to show discriminatory animus.

“The mere existence of a scintilla of evidence in support of the plaintiff’s position will be

insufficient; there must be evidence on which the jury could reasonably find for the plaintiff.”

Anderson, 477 U.S. at 252.

V.     CONCLUSION

       Plaintiff has failed to produce any evidence to show a genuine dispute of material fact

that (a) he suffered from a legally recognized disability, (b) he suffered an adverse employment

action, or (c) that any such adverse employment action occurred because of illegal

discrimination. For these reasons, Kaycan is entitled to judgment as a matter of law and

respectfully requests that this Court grant its motion for summary judgment.




                                                 15
Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 16 of 17




                            DEFENDANT,
                            KAYCAN, LTD.


                            By:    /s/ Sarah A. Westby
                                   Daniel A. Schwartz (ct15823)
                                   Sarah A. Westby (ct29548)
                                   E-mail: dschwartz@goodwin.com
                                   E-mail: swestby@goodwin.com
                                   Shipman & Goodwin LLP
                                   One Constitution Plaza
                                   Hartford, CT 06103-1919
                                   Tel.: (860) 251-5000
                                   Fax: (860) 251-5216
                                   Its Attorneys




                              16
        Case 3:19-cv-00507-JAM Document 30 Filed 12/01/20 Page 17 of 17




                                        CERTIFICATION

        This is to certify that on December 1, 2020 a copy of the foregoing was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court’s CM/ECF System.



                                                /s/ Sarah A. Westby
                                                       Sarah A. Westby




                                                 17
